

116 HR 3681 IH: Green Spaces, Green Vehicles Act of 2019
U.S. House of Representatives
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3681IN THE HOUSE OF REPRESENTATIVESJuly 10, 2019Mr. Levin of California introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Natural Resources, Agriculture, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Green Spaces, Green Vehicles Initiative to facilitate the installation of
			 zero-emissions vehicle infrastructure on National Forest System land,
			 National Park System land, and certain related land, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Green Spaces, Green Vehicles Act of 2019. 2.DefinitionsIn this Act:
 (1)Appropriate agency headThe term appropriate agency head means— (A)the Secretary of Agriculture, acting through the Chief of the Forest Service, with respect to National Forest System land; and
 (B)the Secretary of the Interior, acting through the Director of the National Park Service, with respect to National Park System land.
 (2)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Energy and Commerce of the House of Representatives;
 (B)the Committee on Natural Resources of the House of Representatives; (C)the Committee on Appropriations of the House of Representatives;
 (D)the Committee on Energy and Natural Resources of the Senate; and (E)the Committee on Appropriations of the Senate.
 (3)Covered landThe term covered land means— (A)National Forest System land;
 (B)National Park System land; and (C)any land owned by a unit of local government or Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304))—
 (i)that is located not more than 25 miles from land described in subparagraph (A) or (B); and (ii)with respect to which the Secretary or an appropriate agency head has entered into an agreement with the owner of the land for the installation of zero-emissions vehicle infrastructure on the land, after making a determination that the infrastructure to be installed under the agreement is related to providing zero-emissions vehicles with access to land described in subparagraph (A) or (B).
 (4)SecretaryThe term Secretary means the Secretary of Energy, acting through the Assistant Secretary for Energy Efficiency and Renewable Energy.
 (5)Zero-emissions vehicle infrastructureThe term zero-emissions vehicle infrastructure means infrastructure used to charge or fuel a zero-emissions vehicle. (6)Zero-emissions vehicleThe term zero-emissions vehicle means—
 (A)a zero-emission vehicle (as defined in section 88.102–94 of title 40, Code of Federal Regulations (or successor regulations)); or
 (B)a vehicle that produces zero exhaust emissions of any criteria pollutant (or precursor pollutant) or greenhouse gas under any possible operational modes or conditions.
				3.Establishment of Green Spaces, Green Vehicles Initiative
 (a)EstablishmentThe Secretary and the appropriate agency heads shall collaborate on an initiative, to be known as the Green Spaces, Green Vehicles Initiative, to facilitate the installation and use of zero-emissions vehicle infrastructure on covered land.
 (b)DutiesThe Secretary and the appropriate agency heads shall facilitate the installation and use of zero-emissions vehicle infrastructure on covered land—
 (1)by entering into agreements with public, private, or nonprofit entities for the acquisition, installation, and operation, including use-fee processing and collection, on covered land of publicly accessible zero-emissions vehicle infrastructure that is directly related to the charging or fueling of a vehicle in accordance with this section;
 (2)by acquiring, in coordination with the Administrator of General Services, zero-emissions vehicles, including shuttle vehicles, for the fleets of the Forest Service and the National Park Service;
 (3)by providing information to the public, including by publishing a map on any relevant agency website, regarding the availability of existing and planned zero-emissions vehicle infrastructure on covered land; and
 (4)by allowing for the use of charging infrastructure by employees of the Forest Service and the National Park Service to charge vehicles used by the employees in commuting to or from work.
 (c)ConsiderationsIn determining the location for zero-emissions vehicle infrastructure acquired and installed on covered land under subsection (b), the Secretary and the appropriate agency heads shall consider whether a proposed location would—
 (1)complement, to the extent feasible, alternative fueling corridor networks established under section 151 of title 23, United States Code;
 (2)meet current or anticipated market demands for charging or fueling infrastructure; (3)enable or accelerate the construction of charging or fueling infrastructure that would be unlikely to be completed without Federal assistance; and
 (4)support the use of zero-emissions vehicles by Federal fleets and visitors to Federal facilities. (d)Location of infrastructureAny zero-emissions vehicle infrastructure acquired, installed, or operated under subsection (b) shall be located on covered land.
			(e)Funding
 (1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each fiscal year. (2)Limitations on use of funds (A)Federal fleetsNot more than 20 percent of any funds appropriated to carry out this section may be used to acquire zero-emissions vehicles under subsection (b)(2).
 (B)Urbanized areasNot more than 30 percent of any funds appropriated to carry out this section may be used to acquire, install, or operate zero-emissions vehicle infrastructure in an urbanized area (as designated by the Bureau of the Census).
 (C)Administrative costsNot more than 2 percent of any funds appropriated to carry out this section may be used for administrative costs.
					4.Agreements for shuttle or other transportation services on National Forest System land and National
 Park System landIn entering into an agreement with an entity to provide shuttle or other transportation services on or to covered land, an appropriate agency head shall give priority consideration to an entity that would provide the applicable services using zero-emissions vehicles.
 5.Alternative fuel use by light duty Federal vehiclesSection 400AA(a) of the Energy Policy and Conservation Act (42 U.S.C. 6374(a)) is amended by adding at the end the following:
			
 (5)For purposes of making a determination under paragraph (1) as to whether the acquisition of alternative fueled vehicles is practicable for the fleet of the Forest Service or the National Park Service, the Secretary, in cooperation with the Secretary of Agriculture or the Secretary of the Interior, as applicable, shall take into account the availability on National Forest System land or National Park System land, as applicable, of zero-emissions vehicle infrastructure (as defined in section 2 of the Green Spaces, Green Vehicles Act of 2019) acquired and installed under section 3 of the Green Spaces, Green Vehicles Act of 2019.
				(6)
 (A)Notwithstanding any other provision of law, the Secretary, in cooperation with the Secretary of Agriculture or the Secretary of the Interior, as applicable, shall develop a strategy to, by 2030, increase the number of zero-emissions vehicles (as defined in section 2 of the Green Spaces, Green Vehicles Act of 2019) in the fleet and shuttle operations of each of the Forest Service and the National Park Service to the greater of—
 (i)a number that is equal to 125 percent of the number of zero-emissions vehicles in the fleet and shuttle operations of each agency on the date of enactment of this paragraph; and
 (ii)a number that is equal to 25 percent of all vehicles in the fleet and shuttle operations of each agency.
 (B)The strategy developed under subparagraph (A) shall be updated not less frequently than once every 2 years..
 6.ReportNot later than 2 years after the date of enactment of this Act, and biennially thereafter, the Secretary and the appropriate agency heads shall submit to the appropriate committees of Congress a report that describes—
 (1)the location of— (A)any zero-emissions vehicle infrastructure acquired, installed, or operated, or planned to be acquired, installed, or operated, under section 3(b)(1); and
 (B)any zero-emissions vehicles acquired for the fleet of the Forest Service or the National Park Service under section 3(b)(2);
 (2)the amount of Federal funds expended to carry out each duty under section 3(b); (3)any allocation of costs or benefits between the Federal Government and private or nonprofit entities under an agreement entered into by the Secretary or the appropriate agency heads under section 3(b)(1);
 (4)the justifications for the expenditure of funds to carry out section 3 during the period covered by the report, including, with respect to any zero-emissions vehicle infrastructure installed during the period covered by the report, an analysis of each of the considerations under section 3(c);
 (5)if applicable, any challenges in acquiring the necessary workforce to install, operate, or maintain—
 (A)any zero-emissions vehicle infrastructure acquired, installed, or operated, or planned to be acquired, installed, or operated, under section 3(b)(1); and
 (B)any zero-emissions vehicles acquired for the fleet of the Forest Service or the National Park Service under section 3(b)(2);
 (6)with respect to each agreement for shuttle or other transportation services on or to covered land entered into by an appropriate agency head during the period covered by the report, how the appropriate agency head complied with the requirements of section 4;
 (7)the strategy developed under paragraph (6)(A) of section 400AA(a) of the Energy Policy and Conservation Act (42 U.S.C. 6374(a)) (including any updates to the strategy under paragraph (6)(B) of that section); and
 (8)any recommendations of the Secretary with respect to any additional funding or authority needed to carry out paragraph (6) of section 400AA(a) of the Energy Policy and Conservation Act (42 U.S.C. 6374(a)).
			